Citation Nr: 1003421	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1952, with subsequent National Guard service, 
including from September 1952 to June 1953 and January 1956 
until June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board denied the claims for service connection in a May 
2009 decision.  The Veteran appealed the Board's May 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in an October 2009 order granted 
Appellee's Motion for Remand, vacating the Board's October 
2009 decision and remanding the case for compliance with the 
terms of the motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that although his military 
occupational specialty (MOS) was of a cook and does not 
appear to be consistent with extreme acoustic trauma, he had 
noise exposure, including from time on the rifle ranges, 
artillery ranges, mortar ranges and other duties associated 
with military readiness, as indicated in his December 2005 
Notice of Disagreement.

The available service treatment records do not indicate any 
complaints of, or treatment for, hearing loss or tinnitus.  
His September 1952 separation examination found his ears to 
be normal and to score a 15/15 bilaterally under a whispered 
voice examination.  A January 1956 enlistment examination for 
the Army National Guard also indicated normal ears and the 
Report of Medical History reported a denial of ear trouble.  

A March 2005 VA outpatient treatment record noted that the 
Veteran complained of a buzzing noise in his ears.  An April 
2005 VA audiology record indicated that the Veteran 
complained of hearing loss since Korea.  A May 2005 VA 
audiology consult noted that the Veteran reported a gradual 
deterioration of hearing sensitivity over the past several 
years.  The examiner found the Veteran to have bilateral 
hearing loss to varying levels.  

The record does not indicate that the Veteran has been 
afforded a VA examination in regards to his claimed bilateral 
hearing loss or tinnitus.  In accordance with the Court's 
October 2009 Order, the Veteran shall be afforded an 
opportunity to attend a VA examination to determine the 
nature, extent, onset, and etiology of the claimed disorder.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).

Additionally, the Veteran has reported that he has been 
treated for hearing loss and tinnitus by a Dr. W. and a Dr. 
R.  These records have not been obtained.  VA must assist a 
claimant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1. The RO/AMC should contact the 
Veteran and request information 
concerning his medical treatment 
between the time of his discharge and 
the present, as well as, for all other 
treatment providers related to his 
disorders not already of record.  After 
obtaining the necessary authorizations, 
including the complete address of his 
medical providers, the RO/AMC should 
then obtain any applicable medical 
records and associate them with the 
claims file, specifically including the 
records of Dr. W., East Highway 90 in 
Marianna and Dr. R., Southeast Medical 
Center, Dothan, Alabama.

2.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
mental disorder found to be present, 
including whether the Veteran's claimed 
hearing loss and tinnitus are related 
to his claimed in-service noise 
exposure.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any bilateral hearing 
loss or tinnitus found to be present 
had its onset in, was aggravated by, or 
is otherwise related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
